Citation Nr: 1146484	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Chicago, Illinois. 

The Veteran appeared before the undersigned at a travel board hearing in September 2011.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record does not support a finding that bilateral hearing loss was caused by noise exposure in service. 


CONCLUSION OF LAW

Bilateral hearing loss was not caused by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  Multiple lay statements and a professional opinion have been added to the file.  The Veteran was also given the opportunity to provide oral testimony in support of his appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board acknowledges that a private audiogram has been associated with the file and that the hearing test values have not been interpreted.  However, the Board finds that a remand for interpretation of the audiogram would not assist the Veteran in supporting his claim.  Indeed, there is no dispute that he has a current diagnosis of  bilateral hearing loss for VA purposes.  Further, the rationale relied upon by the Board below in denying the claim, is that there is no clinical evidence of hearing loss for many years following service.  The Veteran separated from service in 1946 and the audiogram is dated in August 1996, nearly 50 years after he separated from service.  As the audiogram would not demonstrate clinical evidence of hearing loss nearer to the time of service, a Remand for interpretation of the audiogram would unduly delay resolution of the claim. 

Next, a VA opinion with respect to the issue on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include multiple lay statements and a professional opinion, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Indeed, an addendum was obtained in October 2008 to consider those statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran claims bilateral hearing loss caused by exposure to noise in service.  His service treatment records are essentially negative for findings of complaints, treatment, or diagnosis of hearing loss.  A service discharge examination indicated that his hearing was 15/15 bilaterally by whispered voice testing.   Objective evidence of hearing loss in service is therefore not established.  However, the Veteran's allegation of noise exposure is conceded.  He states that he observed explosions during his training at three different infiltration courses and that while working as a switch operator, operated a siren directly above his head, three times per day, lasting for two minutes at a time and loud enough that could be heard 4 to 5 miles away.

Post-service evidence includes a VA examination that documents bilateral hearing loss for VA purposes.  Specifically, the Veteran has auditory thresholds of at least 40 decibels or greater in both ears.  38 C.F.R. § 3.385.  Element (1) of Shedden is therefore met.  However, as the first indication of clinical hearing loss was not seen until many years post-service (August 1996), the presumption of service connection is not for application. 

Next, the Board has also considered the Veteran's, and his family members and friends, statements regarding continuity of symptomatology since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran, his family members, and friends, are competent to report observations of the Veteran's difficulty hearing because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the statements are either incredible or carry little probative value with respect to the existence of continuous symptoms (hearing loss) since service.  

The Board finds the statements credible to the extent that the Veteran, his friends and family members have made truthful statements regarding their observations.  However, only the statements of Ms. R. who testified before the Board, and the Veteran himself, relate to continuity of symptomatology since service.  First, other than the statements made by the Veteran and Ms. R., none of the indicate continuity of symptomatology since service as the Veteran's children and grandchildren were simply not born at the time the Veteran separated from service.  Similarly, the authors of the remaining letters include people who have known the Veteran through social and business situations, who have not known the Veteran since 1946.  Even the Veteran's testimony regarding a hearing test in 1950, does not support a finding of continuity of symptomatology since service. 

Regarding the Veteran and Ms. R.'s statements, the Board questions the credibility of those statements with respect to the assertion the Veteran has experienced hearing loss since service.  Significantly, there is no clinical indication that the Veteran had hearing loss immediately following service.  There is also no objective evidence of hearing loss until many years post-service.  In this regard, the Federal Circuit determined that evidence of a prolonged period without medical complaint can be considered as a factor, along ... of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the assertion that the Veteran has been experiencing hearing loss since service is undermined by the fact that the Veteran filed a claim for benefits in April 1947 and made no mention of a hearing loss problem.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Service connection is also available when a nexus is shown between service and the current complaints.  In this case, the evidence contains conflicting opinions regarding a relationship to service.  For the following reasons, the Board places a higher probative value on the VA opinion and finds that Shedden element (3) has not been met.  

Weighing in favor of the Veteran's claim is a letter from the Veteran's granddaughter (S.C.) who states that she has a degree in Deaf and Hard of Hearing Education.  She opined that she has known her grandfather for 29 years and has always observed her grandfather having difficulty hearing and based on her degree and experience, she attributes all of his signs to having hearing loss at a young age.  However, the Veteran would have been approximately 58 years old at the time of this observation, which the Board does not deemed to be a "young age".  The opinion also contained no supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The fact that the opinion was penned by the Veteran's granddaughter clearly raises the question of bias, which diminishes the overall value of the statement.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence).  The Board therefore assigns little probative value to S.C.'s letter.

Weighing against the Veteran's claim is a July 2008 VA examination report and October 2008 addendum opinion.  In July 2008, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The examiner based her opinion on the remoteness of the Veteran's claim from service (60 years).  Subsequently, the Veteran submitted the aforementioned letters from family and friends regarding observations of hearing loss.  In response to the letters, a follow-up VA opinion was obtained in October 2008.  The VA examiner considered the subjective letters containing observations of hearing loss post-service, as well as the Veteran's reported hearing aid use beginning in the 1980's, nearly 40 years post-service.  The VA examiner maintained her previous negative nexus opinion and indicated that the Veteran would have been in his 50's by the time he began using hearing aids and that there was no way to rule out age related hearing loss from that time.  

Upon consideration of both opinions, the Board places a higher probative value on the opinion of the VA audiological professional whose credentials are known to VA and who has specific experience and training in assessing Veteran's and military noise exposure and its effects.  Further, the VA audiological professional has reviewed the Veteran's medical history, to include the Veteran's granddaughter's opinion, and opined that the Veteran's current bilateral hearing loss is not related to noise exposure in service.  The audiological professional explained an objective, rational basis for this opinion, outlined above.  

The Board has also considered the Veteran's statement that he is entitled to service connection due to a nexus between his current hearing loss and service. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Veteran is competent to report the fact that he was told that he had hearing loss in 1950, because this report requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose his hearing loss as meeting the clinical requirements for hearing loss under 38 C.F.R. § 3.385 as reaching that conclusion would require specific audiological testing.  He also lacks the competence to provide an opinion with regard to the etiology of his hearing loss.  Thus, the Board affords his statement no probative value.  

Based on the foregoing, service connection for bilateral hearing loss, must be denied.  

 
ORDER

Service connection for bilateral hearing loss, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


